                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

CAROLE   FLORANCE      PREVOST
CESAIRE,

          Plaintiff,

v.                                 Case No:    2:19-cv-284-FtM-29NPM

DEPARTMENT OF CHILDREN AND
FAMILIES,

          Defendant.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #17), filed

July 19, 2019, recommending that the Affidavit of Indigency (Doc.

#15), construed as a motion a to proceed in forma pauperis, be

denied and the case dismissed.       Plaintiff filed Objections (Doc.

#18) in response on August 1, 2019.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.            28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).   A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations   to   which     objection    is   made.”   28   U.S.C.   §

636(b)(1).   See also United States v. Farias-Gonzalez, 556 F.3d
1181, 1184 n.1 (11th Cir. 2009).           This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”           Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. 1609,

94th   Cong.,   §   2   (1976)).     The   district   judge   reviews   legal

conclusions de novo, even in the absence of an objection.                See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

       Plaintiff was provided an opportunity to file an Amended

Complaint (Doc. #9) and a (Second) Amended Complaint (Doc. #14)

before the Magistrate Judge recommended finding that plaintiff had

failed to state a claim that complied with Fed. R. Civ. P. 8 and

that plaintiff had not provided a short and plain statement as to

the Court’s jurisdiction.          Plaintiff objects that she sought to

proceed in forma pauperis due to her financial situation, and

because defendant the Department of Children and Families has

engaged in restricting her access to work, freedom, school, and

other public assistance by means of human trafficking and/or

stalking.   None of these objections support a finding of federal

jurisdiction over the case, nor contradict the finding that no

claim was stated in the pleading.            After a careful and complete

review of the findings and recommendations, as well as the record

in this case, the Court accepts the Report and Recommendation and

will overrule the objections.



                                     - 2 -
     Accordingly, it is now

     ORDERED:

     1. The Report and Recommendation (Doc. #17) is hereby adopted

       and the findings incorporated herein.

    2. Plaintiff's Objections are overruled.

    3. Plaintiff’s Affidavit of Indigency (Doc. #15), construed

       as a motion a to proceed in forma pauperis, is denied.

    4. The case is dismissed without prejudice.       The Clerk shall

       enter    judgment   accordingly,   terminate     all   pending

       deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this        14th    day

of August, 2019.




Copies:
All Parties of Record




                               - 3 -
